344 F.2d 963
Luise S. CRISTIANI, Appellant,v.Daviso R. CRISTIANI, also known as Ruggero D. Cristiani, etal., Appellees.
No. 21481.
United States Court of Appeals Fifth Circuit.
May 7, 1965.

Owen Rice, Jr., William Reece Smith, Jr., Carlton, Fields, Ward Emmanuel, Smith & Cutler, Tampa, Fla., for appellees.
Before JONES and WISDOM, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The appellant seeks reversal of an order dismissing her complaint for want of Federal jurisdiction, and urges that the district court was in error in deciding that Federal jurisdiction was absent and in refusing to allow an amendment.  We agree with the district court that the complaint showed an absence of Federal jurisdiction and that the allowance of proposed amendment would not have aided in establishing jurisdiction.  Therefore, the judgment of the district court is


2
Affirmed.